Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 4-5, 21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (US2017/0148172) in view of Gaines (US2006/0007189)

As for claim 1, Segawa teaches
A method comprising: 
	receiving image data [..] having a given [..]  type (Fig 1, input image, Fig 2 set of images)
	generating reduced image data (Fig 1 output – background difference image) by subtracting a set of pixels from the image data (Fig 1, 106 subtracting), the set of pixels are those pixels in the image data that have matching corresponding pixels across the plurality of [images] that adhere to a specified matching criterion (Fig 1 el 103, Fig 2, [0037], the corresponding pixels across images are matched by position, i.e. “a matching criterion”);  and 
	calculating a plurality of coordinate sets of input fields in the given [..] type by identifying a set of regions (Fig 1 el 105 [0041] determining background and non-background regions) including pixels adhering to a specified variance criterion in the reduced image data ([0041] background determined by detecting pixels who’s pixel variance histogram is above a threshold)
Segawa does not specifically teach, Gaines however teaches
	 [images of] a plurality of filled-in forms having a given form type;  (Fig 2, el 205, [0060] teaches capturing and storing images of forms containing user handwriting)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the background subtraction method of Segawa, by including a dataset of scanned filled-out form images as taught by Gaines, as both contain sets of images that have similar background regions and non-similar foreground regions.  The suggestion/motivation for doing so would have been to enable background removal from filled-out forms, taking advantage of the similarity of background areas in form scans, which is analogous to the similarity of background regions in video frames captured by a non-moving camera.


As for claim 21, please see discussion of analogous claim 1 above.

As for claims 4,24,  the combination of Segawa and Gaines teaches
	averaging pixels of the image data of the plurality of filled-in forms by corresponding pixel location; (Segawa [0038] histograms are approximated, i.e. “averaged”, by polynomials or mixed Gaussian distributions)
	reconstructing the plurality of filled-in forms from said averaging; (Segawa Fig 1 el 103, background model or el 105 background image creation)
	calculating the pixel variance for a given pixel across the plurality of filled-in forms based on said reconstructing (Fig 1 el 106 pixel differences)


As for claims 5,25,  the combination of Segawa and Gaines teaches
	said subtracting pixels is of said reconstructing of the given filled-in form from the given filled-in form (Segawa, Fig 1, teaches subtracting a background model, which is “reconstructed” from previously stored images; the combination with Gaines, yields a background model of form images)
 
 





B.	Claims 2, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa and Gaines in view of Guo (US 20030095270)

As for claims 2,22, the combination of Segawa and Gaines does not teach, Guo however teaches
	shifting the image data into greyscale (Guo [0035] converts a scanned color image of a document prior to further analysis)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Segawa and Gaines by including grayscale conversion step of Guo, as both pertain to analyzing scanned images.  Gaines teaches scanning paper forms however does not specify in what color they are scanned;  Guo teaches scanning a color image and converting it into grayscale.  The motivation to obtain color images, and subsequently convert them to grayscale would have been, to enhance user display of the original scanned images, reproduction, or additional color analysis.

C.	Claims 3, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa and Gaines in view of Okubo (US 6987886) 

As for claims 3,23, the combination of Segawa and Gaines does not teach, Okubo however teaches
	inverting pixel values of the image data (Okubo col 10 ln 41-53, teaches inverting a thresholded document image)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Segawa and Gaines by including the image inversion step of Okubo, as both pertain to automated analysis of document images.  The motivation to do so would have been, to “detect the boundary areas by excluding the white background areas from the results of white-background detection”, as recited by Okubo, above-cited paragraph.

D.	Claims 6, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa and Gaines in view of Gagvani (US2010/0290710 )

As for claims 6,26 the combination of Segawa and Gaines does not teach, Gagvani however teaches
	blurring the reduced image data (Gagvani Fig 2 [0046] teaches smoothing a background difference image)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the combination of Segawa and Gaines, by further including Gagvani smoothing step, as all pertain to producing a background difference image.  The motivation to do so would have been, to “disperse the noise of high pixel differences among neighboring pixels with lower values”, as taught by Gagvani [0046]


E.	Claims 7, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa and Gaines in view of Venkatachalam (US2017/0004359)

As for claims 7-9, 27-29, the combination of Segawa and Gaines teaches 
	assigning each pixel of the reduced image data .. based on a specified threshold;  (Segawa [0040] classifying pixels as background/non-background based on a threshold)
the combination of Segawa and Gaines does not specifically teach, Venkatachalam however teaches
	assigning each pixel [in the difference image] .. a bit value (0 or 1) (Venkatachalam [0030] binarizing the image)
	identifying connected components of pixels having a given bit value calculating the specified variance criterion based on said identifying connected components, wherein said connected components are the set of regions ([0030] detecting connected components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the background subtraction method of Segawa and Gaines, by including features taught by Venkatachalam, as all pertain to the art of image processing.  The suggestion/motivation for doing so would have been, Segawa teaches calculating a background difference image, however does not explicitly state how the image is represented; Venkatachalam teaches a common way of representing pixel values by 0 or 1, which would be obvious to apply in Segawa’s case as well.  Furthermore, the connected components algorithm of Venkatachalam allows for easy clustering of background and foreground regions.


As for claims 8,28, the combination of Segawa, Gaines and Venkatachalam teaches 
	calculating the specified variance criterion further comprises: 
	filtering out connected components based on any of: 
		percentage coverage of a page;  or 
		percentage coverage of a given axis on the page (Venkatachalam [0031-0032] determines aspect ratio of each connected component and filters out based on the aspect ratio; “aspect ratio” is known in the art to represent the ratio of width to length; width or length can each be understood as “an axis”, and “percentage” or “ratio” are interchangeable terms). 

As for claims 9,29, the combination of Segawa, Gaines and Venkatachalam teaches 
	extracting image shreds from a given form of the plurality of filled-in forms based on the plurality of coordinate sets of input fields (Venkatachalam, Fig 3 el 308,310 extract text segments and characters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the background subtraction method of Segawa and Gaines, by including text extraction steps taught by Venkatachalam, as all pertain to the art of image processing.  The suggestion/motivation for doing so would have been, to extract handwritten text data from the user-filled forms, such as for storage or further processing.




Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669